Title: From John Adams to Paul Hamilton, 24 September 1812
From: Adams, John
To: Hamilton, Paul



Sir
Quincy Septr. 24th. 1812

Having never had the honour of any personal acquaintance with you I may commit an indiscretion, in writing concerning any thing in your office, but as nothing but a simple regard to merit and services is my motive you will in no doubt accept this as my apology. Dr Peter St Medard of Boston has served under the old Congress, under President Washington and all the subsequent administration with Manly, Whipple, Barry, Talbot, Prible at Tripoli, and I know not exactly how many others. He has served as Physician and Surgeon to the town of Boston in their Alms house and now holds a place in the Navy yard at Charlestown by a temporary appointment. He is a member of our Massachusetts Society of medical gentlemen and has invariably maintained a fair character and a reputation for skill industry and Fidelity.
I enclose a letter from Dr Hill a gentleman of high consideration in this state and an invariable friend and supporter of the present and preceding administration who I am confident has no motive but regard to public and private justice which are the only motives of Sir your most humble Servant,

John Adams